Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the independent rotation of each arm about the center point must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 teaches that the first upper arm, the second upper arm, the first lower arm, and the second lower arm each rotate independently at the corresponding first upper outer pivot point, the second upper outer pivot point, the first lower outer pivot point, the second lower outer pivot point, the upper center pivot point, and the lower center pivot point. (Examiner’s emphasis) However, the Figures show the first upper arm and the second upper arm are both forming one piece, and the first lower arm and the second lower arm are integrally forming one piece (see Figures 9B and 10),  and as such, the two sides of each upper arm and each lower arm do not rotate independently of each other at the upper and lower center pivot point.  A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)For the purpose of examination, it will be assumed that there is just one upper arm and one lower arm 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jean-Paul et al. (FR 2 995 255 A1), hereinafter Paul (see attached machine translation).
Regarding claim 1, Paul (Figure 1) teaches a vehicle comprising at least three wheels, comprising; a first front wheel; a second front wheel (RV); a front fork (frame c); and a dual linkage assembly (mechanical device 4), comprising: a first upper arm and a second upper arm ; a first lower arm and a second lower arm (two arms 40); a first upright and a second upright (supports 3); a first end of the first upright coupled to the first front wheel; a second end of the first upright coupled to a first end of the first upper arm at a first upper outer pivot point; the second end of the first upright coupled to a first end of the first lower arm at a first lower outer pivot point; a first end of the second upright coupled to the second front wheel; a second end of the second upright coupled to a first end of the second upper arm at a second upper outer pivot point (a deformable parallelogram comprising two arms 40, respectively lower and upper, each having two opposite ends are mounted pivotally on the supports 3 of respective wheel); the second end of the second upright coupled to a first end of the second lower arm at a second lower outer pivot point (central articulation 41); a second end of the first upper arm coupled to a second end of the second upper arm and the front fork at an upper center pivot point; a second end of the first lower arm coupled to a second end of the second lower arm  each arm 40 has a central articulation 41 to pivot on the holding element 5), wherein the first upper arm, the second upper arm, the first lower arm, and the second lower arm each rotate 
Regarding claim 2, Paul (Figure 7a) further teaches a first upper coupling mechanism coupling the first end of the first upper arm and the second end of the first upright at the first upper outer pivot point; a first lower coupling mechanism coupling the first end of the first lower arm and the second end of the first upright at the first lower outer pivot point and at a first position closer to the first front wheel than the first upper arm; a second upper coupling mechanism coupling the first end of the second upper arm and the second end of the second upright at the second upper outer pivot point; a second lower coupling mechanism coupling the first end of the second lower arm and the second end of the second upright at the second lower output pivot point and at a second position closer to the second front wheel than the second upper arm; an upper center coupling mechanism coupling the second end of the first upper arm and the second end of the second upper arm at the upper center pivot point; and a lower center coupling mechanism coupling the second end of the first lower arm and the second end of the second lower arm at the lower center pivot point (As can be seen in figs. 1 and 5, the holding element 5 ensures the fixing of the system  on the chassis c, may be made in the form of an assembly of two flanges 50 are parallel and spaced apart from one another, these flanges 50 supporting two shafts 41 and 51, respectively lower and upper, on which are mounted for pivoting the arms 40, these arms 40 being traversed ).
Regarding claim 3, Paul (Figure 5a) further teaches that the upper center coupling mechanism and the lower center coupling mechanism directly couples the dual linkage assembly to the front fork.
Allowable Subject Matter
Claims 13-17 are allowed.
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claim 13 teaches a lock assembly, comprising: a first lock engagement piece rigidly coupled to the dual linkage assembly, the first lock engagement piece comprising a first notch; a lock block comprising a first notch and coupled to the front fork at a first lock pivot point; and a lever coupled to the front fork at a second lock pivot point and to the lock block. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-326 form teach dual linkage assemblies of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616